DETAILED ACTION
The following Office Action is in response to the Amendment filed on January 5, 2021.  Claims 1, 3-5, 8-14, and 16-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “Rejections Under 35 U.S.C. § 103: Claims 1 and 21” section on pages 9-10 of the Applicant’s Response filed on January 5, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the amendments to claims 1 and 21 do not recite process steps, therein overcoming the prior art rejections.  However, the examiner asserts that the added limitations of “an uninvaginated configuration and an invaginated configuration” still amount to transitional structures involved with method steps for manufacturing the device, therein still being drawn towards the process of making the device.  Therefore, claims 1 and 21 and their dependent claims are still product-by-process claims.  Furthermore, these added limitations raise further issues under 35 U.S.C. §112(b) as discussed in the office action below.  Therefore, the rejections of claims 1 and 21 and their dependent claims under 35 U.S.C. §103 stand.
Concerning the “Rejections Under 35 U.S.C. § 103: Claim 17” section on pages 11-12 of the Applicant’s Response filed on January 5, 20201, the applicant’s arguments have been fully considered, and they are persuasive.  The newly added limitations further defining the arm of the device distinguishes the claims over the prior art.  Therefore, the rejections of claim 17 and its dependent claim under 35 U.S.C. §103 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8-14, 16, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Concerning claims 1 and 21, the preamble of the claims recite “a system for treating an aneurysm”, yet the claims further recite “a first double-walled filling structure comprising an unvaginated configuration and an invaginated configuration, wherein the unvaginated configuration comprises the second pan section sealed to the first pan section to form a pan section and defining a pan opening, the second handle section sealed to the first handle section to form a handle section, and wherein the invaginated configuration comprises the handle section extending through the pan opening”.  The claimed uninvaginated configuration and invaginated configuration are not associated with “a system for treating an aneurysm” but are rather intermediary structures and configurations associated with the fabrication and manufacture of the device.  Given these configurations and the associated structures are not present in “a system for treating an aneurysm”, the scope of the claims is unclear, therein making the claims indefinite.  Claims 3-5, 8-14, 16, 18-20, and 22-25 are further rejected for being dependent upon an indefinite claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 8-14, 18-20, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US 2006/0212112, hereinafter Evans) in view of Wholey et al. (US 2002/0169497, hereinafter Wholey) and Rhodes (US 5665117).
Concerning claims 1, 3, 4, and 18-20, the Evans et al. prior art reference teaches a system for treating an aneurysm (Figure 5C; 12), said system comprising: at least a first double-walled filling structure having an outer wall (Figure 5C; 12) and an inner wall (Figure 5C; 26), wherein the filling structure is adapted to be filled with a hardenable fluid filling medium ([¶ 0018]), so that the outer wall conforms to the inside surface of the aneurysm (Figure 5C; S) and the inner wall is in contact with said fluid filling medium (Figure 5C; 22) and forms a generally tubular lumen to provide a path for blood flow across the aneurysm such that blood flow is in direct contact with the inner wall along the generally tubular lumen (Figure 5C; 26), the filling structure including a filling port (Figure 2; 40); a sealing feature (Figure 2; 26), wherein the sealing feature is capable of being disposed in a neck of the aneurysm and/or disposed upstream of the aneurysm if the user so chooses to deploy the device in such a configuration (Figure 5C; sealing feature is at upper end of outer wall, therein being disposed in the neck of the aneurysm), the sealing feature forming a fluid seal between the filling structure and the aneurysm when the filling structure is filled with the fluid filling medium (Figure 2; 26 | [¶ 0045]) and additionally capable of being deployed next to an adjacent endograft (Figure 7E) to form a fluid seal between the filling structure and the 
However, the Wholey reference teaches a system for treating an aneurysm comprising an inner wall that forms a generally tubular lumen to provide a path for blood flow across an aneurysm such that blood flow is in direct contact with the inner wall along the generally tubular lumen (Figure 16; 6), the generally tubular lumen substantially containing a filling port (Figure 16; 338) comprising a self-sealing elastomeric plug (Figure 16; 342, plug may be made of silicone or polyurethane, which are elastomeric materials).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the filling port of the Evans reference be within the generally tubular lumen as in the Wholey reference and to have it comprise an elastomeric plug to provide a method of delivering the hardenable material outside the tubular lumen while allowing for a one-way valve assembly that may be re-sealed once a hardenable material delivery device is removed (Wholey; [¶ 0060]).
Furthermore, the Rhodes reference teaches a system for treating an aneurysm (Figure 1; 20), said system comprising: at least a first double-walled filling structure having an outer wall sealing feature comprises a single annular cuff at the top and a single annular cuff at the bottom), wherein the reference teaches the sealing feature may comprise a tapered portion of the outer wall that is tapered with respect to the longitudinal axis, the tapered portion comprising a flat surface against which the seal can be made (Figure 14; 102) wherein said sealing feature may also be interpreted as a winged region flaring outward from the first double-walled filling structure, which may also be interpreted as an enlarged head region and a tapered lower region of the first filling structure, the tapered region flaring radially outward as the distance from the head region increases (Figure 14; 102, sealing feature comprises a tapered cuff, which may be interpreted as a tapered portion, a winged region, or a tapered head region).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the sealing feature of the Evans reference with the sealing feature of the Rhodes reference as a simple substitution of one known sealing feature (the surface features of the Evans reference) for another known sealing feature (the tapered annular cuff/band of the Rhodes reference), which would yield predictable results given that both sealing features from both references both serve the same purpose of enhancing the sealing and/or attachment of the outer wall of the device to the inner wall of the aneurysm (Evans; [¶ 0045] | Rhodes; Column 3, Lines 31-49).
Due to the presence of the limitations of “a first sheet of material comprising a first pan section and a first handle section; a second sheet of material comprising a second pan section and a second handle section, the second pan section sealed to the first pan section to form a pan section and defining a pan opening, the second handle section sealed to the first handle section 
Concerning claim 5, the combination of the Evans, Wholey, and Rhodes references as discussed above teaches the system of claim 3, wherein the Rhodes reference further teaches that the sealing feature may comprise a thrombogenic material (Rhodes; Column 9, Lines 13-30).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the sealing feature of the Evans and Rhodes combination comprise a 
Concerning claims 8-10, the combination of the Evans, Wholey, and Rhodes references as discussed above teaches the system of claim 1, but does not specifically teach the sealing feature comprising a frame coupled with an inside surface between the inner wall and outer wall of the filling structure.
However, the Rhodes reference teaches a system for treating an aneurysm (Figure 1; 20), said system comprising: at least a first double-walled filling structure having an outer wall (Figure 6; 72) and an inner wall (Figure 6; 32), and further teaches a sealing feature (Figure 5; 30), wherein the sealing feature further comprises a frame comprising a plurality of stents (Figure 5; 34, 36, 38) coupled to an inside surface between an inner wall (Figure 5; 32) and an outer wall (Figure 5; 78) of the filling structure (Column 5, Line 48 - Column 6, Line 7), wherein the frame is configured to expand outwardly and may be made of stainless steel, which is a resilient metal, relative to other materials (Column 6, Lines 8-29), and wherein the frame may also be self-expanding (Column 10, Lines 3-50), therein suggesting that the frame is biased to flex radially outward.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the sealing feature of the Evans and Rhodes reference include the frames of the Rhodes reference coupled with an inside surface between the inner wall and the outer wall of the Evans reference to serve as a means for holding the inner wall in any desired expanded state (Rhodes; Column 6, Lines 8-29).
Concerning claims 11-14, the combination of the Evans, Wholey, and Rhodes references as discussed above teaches the system of claim 1, wherein the Evans reference further teaches the first filling structure having a main body with a main body width (Figure 2; 24) and the sealing feature comprising a neck region, which may also be interpreted as a tapered shoulder portion region of the structure attached to sealing feature 26 may be interpreted as the narrow neck region), wherein the narrow neck width is capable of being approximately 2% to approximately 20% of the main body width depending on how much fluid is added to the filling structure and the amount of expansion of the sealing feature.
Concerning claim 24, the combination of the Evans, Wholey, and Rhodes references as discussed above teaches the system of claim 14, wherein the Evans reference further teaches the filling port being recessed into a tapered shoulder region (Figure 2; 40, port partially extends into filling lumen around a tapered shoulder of the filling structure, therein being recessed in a tapered shoulder region), thereby preventing the filling port from contacting a wall of the aneurysm when the filling structure is filled with the hardenable filling medium.
Concerning claim 25, the combination of the Evans, Wholey, and Rhodes references as discussed above teaches the system of claim 1, wherein the limitations of “wherein after directing the handle section through the pan opening, the pan section forms the outer wall and the handle section forms the inner wall such that the outer wall is contiguous with the inner wall” are further recitations of manufacturing steps.  Therefore, they have not been given patentable weight.
Claims 16 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US 2006/0212112, hereinafter Evans) in view of Wholey et al. (US 2002/0169497, hereinafter Wholey), Rhodes (US 5665117), and Morsi (US 2006/0206197).
Concerning claims 21 and 22, the Evans et al. prior art reference teaches a system for treating an aneurysm (Figure 5C; 12), said system comprising: at least a first double-walled filling structure having an outer wall (Figure 5C; 12) and an inner wall (Figure 5C; 26), wherein the filling sealing feature is at upper end of outer wall, therein being disposed in the neck of the aneurysm), the sealing feature forming a fluid seal between the filling structure and the aneurysm when the filling structure is filled with the fluid filling medium (Figure 2; 26 | [¶ 0045]) and additionally capable of being deployed next to an adjacent endograft (Figure 7E) to form a fluid seal between the filling structure and the adjacent endograft when the filling structure is filled with the fluid filling medium given the structure of the sealing feature, thereby minimizing or preventing blood flow downstream of the seal ([¶ 0045]), wherein the filling structure extends in a longitudinal axis from the sealing feature to an end of the filling structure opposite to an end on which the sealing feature is located (Figure 2; 24), but it does not specifically teach the generally tubular lumen substantially containing a filling port comprising a self-sealing elastomeric plug, the sealing feature comprising a tapered portion of the outer wall that is tapered with respect to the longitudinal axis, the tapered portion comprising a flat surface against which the seal can be made, or the first filling structure comprising an upper layer of material and a lower layer of material, wherein at least a portion of the upper layer is fixedly coupled with at least a portion of the lower layer of material, wherein the sealing feature comprises an upper filling region formed by a seal defining the upper filling 
However, the Wholey reference teaches a system for treating an aneurysm comprising an inner wall that forms a generally tubular lumen to provide a path for blood flow across an aneurysm such that blood flow is in direct contact with the inner wall along the generally tubular lumen (Figure 16; 6), the generally tubular lumen substantially containing a filling port (Figure 16; 338) comprising a self-sealing elastomeric plug (Figure 16; 342, plug may be made of silicone or polyurethane, which are elastomeric materials).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the filling port of the Evans reference be within the generally tubular lumen as in the Wholey reference and to have it comprise an elastomeric plug to provide a method of delivering the hardenable material outside the tubular lumen while allowing for a one-way valve assembly that may be re-sealed once a hardenable material delivery device is removed (Wholey; [¶ 0060]).
Furthermore, the Rhodes reference teaches a system for treating an aneurysm (Figure 1; 20), said system comprising: at least a first double-walled filling structure having an outer wall (Figure 6; 72) and an inner wall (Figure 6; 32, 70), and further teaches a sealing feature comprising a single annular cuff or band disposed around a neck region of the filling structure and around the central lumen and disposed in a neck of the aneurysm (Figure 5; 30, sealing feature comprises a single annular cuff at the top and a single annular cuff at the bottom), wherein the reference teaches the sealing feature may comprise a tapered portion of the outer wall that is tapered with respect to the longitudinal axis, the tapered portion comprising a flat surface against which the seal can be made (Figure 14; 102) wherein said sealing feature may also be interpreted as a winged region flaring outward from the first double-walled filling structure, which may also be sealing feature comprises a tapered cuff, which may be interpreted as a tapered portion, a winged region, or a tapered head region).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the sealing feature of the Evans reference with the sealing feature of the Rhodes reference as a simple substitution of one known sealing feature (the surface features of the Evans reference) for another known sealing feature (the tapered annular cuff/band of the Rhodes reference), which would yield predictable results given that both sealing features from both references both serve the same purpose of enhancing the sealing and/or attachment of the outer wall of the device to the inner wall of the aneurysm (Evans; [¶ 0045] | Rhodes; Column 3, Lines 31-49).
Lastly, the Morsi reference teaches a balloon graft for repairing an aneurysmic vessel, wherein the graft includes an upper layer of material (Figure 2A; 17A) and a lower layer of material (Figure 2A; 17B), wherein at least a portion of the upper layer is fixedly coupled with at least a portion of the lower layer of material (Figure 2A; 19, fused junctures couple materials), wherein the sealing feature comprises an upper filling region formed by a seal defining the upper region and a lower filling region of the filling structure (Figure 2A; 17A, sealing feature would be the distal portion of the system which is placed in the neck of the aneurysm), the upper and lower filling regions in fluid communication with one another (Figure 2A; 19), while the Wholey reference further teaches multiple filling ports to fill different regions of the filling structure (Figure 1; 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the system of the Evans, Wholey, and Rhodes combination include the upper and lower filling regions of the Morsi reference to provide a filling structure that is more 
Due to the presence of the limitations of “a first sheet of material comprising a first pan section and a first handle section; a second sheet of material comprising a second pan section and a second handle section; a first double-walled filling structure comprising an uninvaginated configuration and an invaginated configuration, wherein the uninvaginated configuration comprises the second pan section sealed to the first pan section to form a pan section and defining a pan opening, the second handle section sealed to the first handle section to form a handle section, and wherein the invaginated configuration comprises the handle section extending through the pan opening”, the claim has been determined to be a product by process claim.  These limitations are specifically drawn to the method of fabrication as indicated in the Specification of the instant application ([¶ 0060]).  The two sheets including the first and second pan sections and the first and second handle sections and the subsequent sealing of said sheets to form the pan section and the handle section are merely intermediate structures that are used to reach the final product, and these features are absent within the final product, showing that they are merely means for manufacturing.  Furthermore, the recitations of the uninvaginated configuration and the invaginated configurations are configurations solely associated with the manufacturing process.  As discussed in MPEP 2113(I), product-by-claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, said limitations have not been given patentable weight because the determination of patentability is based on the product itself.  The combination of the Evans, Wholey, and Rhodes references teaches the final product, therein making the claim unpatentable even though the prior art references may not teach the method of fabrication.
Concerning claim 16, the combination of the Evans, Wholey, Rhodes, and Morsi references as discussed above teaches the system of claim 15, wherein the upper region may hold a smaller volume of filling medium than the lower filling region depending on the manner in which each chamber is filled and the extent of expansion of the walls.
Concerning claim 23, the combination of the Evans, Wholey, Rhodes, and Morsi references as discussed above teaches the system of claim 21, Wholey reference further teaches a filling tube, wherein said filling tube is capable of being retracted out of an upper filling region tab and into a lower filling region tab for separately filling each region (Wholey; Figure 7; 32, 9).

Allowable Subject Matter
Claims 17 and 26 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/11/2021